 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERLLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 5:19-MJ-00050-JLT
11
                                 Plaintiff,            MOTION AND ORDER TO UNSEAL
12                                                     INDICTMENT
                           v.
13
     MARIA RODRIGUEZ, ET AL.
14
                                Defendants.
15

16

17         The United States of America hereby applies to this Court for an order pursuant to Rule 6(e) of

18 the Federal Rules of Criminal Procedure. There no longer exists any reason to keep the Indictment

19 underseal as to MARIA RODRIGUEZ only. She has been arrested.

20         Based on the foregoing, the United States respectfully requests that the Indictment and arrest

21 warrant be unsealed as to MARIA RODRIGUEZ only and made public record

22   Dated: November 20, 2019                              MCGREGOR W. SCOTT
                                                           United States Attorney
23

24                                                   By: /s/ VINCENTE A. TENNERLLI
                                                         VINCENTE A. TENNERLLI
25                                                       Assistant United States Attorney

26
27

28


      MOTION TO UNSEAL COMPLAINT                       1
30
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERLLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        CASE NO. 5:19-MJ-00050-JLT
11
                                Plaintiff,            ORDER TO UNSEAL INDICTMENT
12
                          v.
13
     MARIA RODRIGUEZ, ET AL,
14
                                Defendants.
15

16

17         This Indictment sealed by Order of the Court pursuant to Rule 6(e) of the Federal Rules of

18 Criminal Procedure.

19         IT IS HEREBY ORDERED that the indictment be unsealed as to MARIA RODRIGUEZ only,

20 and be made public record.

21
     IT IS SO ORDERED.
22

23     Dated:    November 20, 2019                          /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


      MOTION TO UNSEAL COMPLAINT                       2
30
